DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 27, 2022 has been entered and made of record.
Applicant’s amendment and response (see page 8) filed on January 27, 2022 overcome the rejection of claims 1-6 and thus such rejection has been withdrawn herein.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “determining a set of regions of interest in the image, wherein the set of regions of interest contains containing a set of objects; determining a set of potential categories for each object in the set of objects based on a hierarchical tree of object categories; identifying, from the set of potential categories for each object in the set of objects, a category for each object in the set of objects; updating the hierarchical tree of object categories by estimating a category hierarchy using an analysis of detection errors generated due to visual similarity between the identified categories; extracting features of the set of objects from a database; identifying a set of items having features that match the extracted features of the set of objects; and providing the identified set of items to a user”.
Claims 2-6 depend on claim 1 and thus these claims are also allowed for the same reasons.
Regarding claim 7 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “determine a set of potential categories for each object in the set of objects in the particular image based on a hierarchical tree of object categories; identify, from the set of potential categories for each object in the set of objects in the particular image, a category; update the hierarchical tree of object categories using an analysis of detection errors; identify, based at least in part on the category of each object in the set of objects, a set of attributes for each object in the set of objects in the particular image; identify, based on the set of attributes, one or more items that match at least one object in the set of objects in the particular image; and present the one or more items on the display”.
Claims 8-15 depend on claim 7 and thus these claims are also allowed for the same reasons as set forth in claim 7 above.
Regarding claim 16 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “determine a set of potential categories for the object in the image based on a hierarchical tree of object categories; identify, from the set of potential categories for the object in the image, a category; update the hierarchical tree of object categories using an analysis of detection errors; identify, based at least in part on the category of the object, a set of characteristics for the object in the image; and identify one or more similar objects from a database of objects based at least in part on the set of characteristics”.
Claims 17-20 depend on claim 16 and thus these claims are also allowed for the same reasons as set forth in claim 16 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667